03/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0220


                                        DA 19-0220


 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 DESMOND D. HARDESTY,
                                                            FILED
              Defendant and Appellant.
                                                            MAR 0 2 2021
                                                         Bovven Greenvvood
                                                       Clerk of Supreme Court
                                                          State of Montana
       Counsel for the Appellant Desmond D. Hardesty filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and Anders v.
California, 386 U.S. 738,87 S. Ct. 1396(1967). Hardesty was given time to respond, but
no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Hardesty's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies ofthis Order to all counsel ofrecord and to
the appellant personally,:,
       DATED this -2---       day of March,2021.




                                                              Chief Justice
49-;1 n4


      Justices